      Case 4:19-cv-00370-MWB Document 26 Filed 10/06/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICIA RECORD,                                 No. 4:19-CV-00370

            Plaintiff,                           (Judge Brann)

      v.

MAYBROOK-P ORANGEVILLE
OPCO, LLC,

           Defendant.

                                   ORDER

     AND NOW, this 6th day of October 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant’s Motion for Summary Judgment, Doc. 17 is GRANTED.

     2.    Final Judgment is entered in favor of Defendant and against Plaintiff.

     3.    The Clerk is directed to CLOSE the case file.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
